                          United States District Court
                        Western District of North Carolina
                               Statesville Division

          Kim McConnell                )             JUDGMENT IN CASE
      James Edward McConnell,          )
                                       )
             Plaintiff(s),             )           5:17-cv-00195-MOC-DCK
                                       )
                 vs.                   )
                                       )
 Watauga County Sheriff's Department   )
               et al.,                 )
                                       )
            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 31, 2019 Order.

                                               May 31, 2019
